Citation Nr: 0943507	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-29 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for bilateral tinnitus.  

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2007 and August 2008 RO rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The August 2007 
decision denied service connection for basal cell carcinoma 
and bilateral hearing loss.  

The August 2008 decision denied service connection for 
bilateral tinnitus and COPD.  The Veteran submitted a timely 
notice of disagreement as to the claim of service connection 
for tinnitus, and the RO issued a statement of the case in 
March 2009.  In March 2009, the Veteran submitted a statement 
that the Board will construe as a timely substantive appeal.  
Therefore, the Board has jurisdiction over the claim.  38 
U.S.C.A. §§ 7104, 7105 (West 2009); 38 C.F.R. §§ 20.101, 
20.302 (2009). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of service connection for bilateral hearing loss, 
bilateral tinnitus, and COPD are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

Basal cell carcinoma, was not shown during service; it was 
not manifested to a compensable degree within one year after 
the Veteran's separation from service; and basal cell 
carcinoma is unrelated to an injury, disease, or event during 
service.

CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in May 2007 and February 2008; and 
a rating decision in August 2007.  Those documents discussed 
specific evidence, particular legal requirements applicable 
to the claim, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
September 2008 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Moreover, the Board 
finds it unnecessary to schedule the Veteran for a VA 
examination to adjudicate the claim of service connection for 
basal cell carcinoma, the only matter decided in this 
decision, because there is no competent evidence of record 
that indicates that the Veteran's basal cell carcinoma was 
noted in service, within one year of service discharge, nor 
is there competent medical evidence that associates the post-
service diagnosis of basal cell carcinoma with any event, 
injury, or disease in service.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 38 C.F.R. § 3.159(c)(4).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.  Furthermore, the Board finds that if 
there is any deficiency in the notice to the Veteran or the 
timing of the notice it is harmless error because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate 
notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claim, and therefore the error was 
harmless).  

The Veteran contends that he developed basal cell carcinoma 
as a result of intense prolonged sun exposure without 
protection during the performance of his in-service duties 
while stationed in tropical and subtropical climates.  He 
specifically claims that as a seaman he was constantly 
working on deck without protection from the sun.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including 
malignant tumors, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran's service personnel records show that the Veteran 
served in the Navy as a seaman, with the related civilian 
occupation noted to be deck hand.   

The Veteran's service treatment records recorded treatment 
for a heat rash in August 1952, as well as intermittent 
treatment for plantar warts and calluses.  The service 
medical records contain no complaint, finding, or history of 
signs or symptoms of a skin condition consistent with basal 
cell carcinoma.  

After service, private treatment records starting in November 
1998 show a diagnosis of and treatment for basal cell 
carcinoma.  

A clinical treatment note in February 2007, indicated that 
the Veteran had been treated for skin cancer, most recently 
basal cell carcinoma.  The clinician opined that the 
Veteran's condition was related to past sun exposure.  

In an April 2009 statement, the Veteran's spouse indicated 
that the Veteran was overly exposed to tropical sun without 
protection during service.  She stated that every time the 
Veteran returned home after a tour of duty, his skin was 
overly sun burned.  She reported that when he returned from a 
tour of duty in the Panama Canal Zone the Veteran exhibited 
peeling skin with small dark marks.  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from credibility, 
that is, the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 
(1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  On the basis of the service 
medical records showing an absence of any finding of signs or 
symptoms consistent with basal cell carcinoma, the Board 
finds that basal cell carcinoma was not affirmatively shown 
to have had onset during service and a showing of continuity 
after discharge is required to support the claim.  
38 U.S.C.A. §§ 1110, 1131; 338 C.F.R. §§ 3.303(a), 3.303(b).

The record shows that basal cell carcinoma was first 
documented in 1998, approximately 43 years after service.  
The period without documented complaints of basal cell 
carcinoma, findings or symptoms, from 1955 to 1998, 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence of 
symptoms constitutes negative evidence and opposes the claim.  
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  

The absence of medical evidence of continuity of 
symptomatology combined with the absence of a diagnosis or 
treatment for basal cell carcinoma in service outweigh the 
Veteran's statements of continuity because the statements are 
inconsistent with the facts as shown by the evidence of 
record as to the origin and onset of the claimed disability, 
and therefore the Veteran's statements are not probative on 
the question of continuity of symptomatology.  38 C.F.R. § 
3.303(b); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  

Furthermore, basal cell carcinoma was diagnosed well beyond 
the one-year presumptive period for service connection for 
cancer as a chronic disease and the Board finds that 
presumptive service connection is not warranted.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran is competent to describe post-service skin 
disorders and sun exposure in service.  However, it does not 
necessarily follow that there is a relationship between the 
present skin condition, to include cancer, and sun exposure 
in service.  Medical evidence is required to demonstrate such 
a relationship unless the relationship is one which a lay 
person's observation is competent.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Cancer is a not condition where lay observation has been 
found to be competent to establish a diagnosis or the 
determination as to the presence of the disability.  
Therefore, the diagnosis or presence of the disability is 
medical in nature and not capable of lay observation.  Savage 
v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Also, although lay evidence may establish a 
diagnosis of certain medical conditions, such as a simple 
medical condition, cancer is not a simple medical condition, 
as the diagnosis requires diagnostic testing to identify the 
disability, which a lay person is not qualified to do.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where, the determinative questions involve a medical 
diagnosis or causation, not capable of lay observation, 
medical evidence of an association or link between the 
current disability and continuity of symptomatology is needed 
and where a lay assertion on medical causation is not 
competent evidence, competent medical evidence is required to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran and his spouse are not qualified 
through education, training, and expertise to offer an 
opinion on a medical diagnosis, not capable of lay 
observation, or on medical causation, where a lay assertion 
of medical causation is not competent evidence, for this 
reason, the Board rejects the statements from the Veteran and 
his spouse as proof that he developed basal cell carcinoma as 
due to sun exposure in service. 

As for service connection based on the initial diagnosis of 
basal cell carcinoma after service, there is no competent 
medical evidence that basal cell carcinoma, first diagnosed 
after service, is otherwise related to an injury, disease, or 
event of service origin.  38 C.F.R. § 3.303(d).

For the above reasons, the Board finds that service 
connection is not established by either continuity of 
symptomatology under 38 C.F.R. § 3.303(b) or by the initial 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service under 38 C.F.R. § 3.303(d). 

Therefore, the Board finds that the preponderance of the 
evidence is against the claim and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for basal cell carcinoma is denied.  


REMAND

The Veteran claims entitlement to service connection for 
tinnitus and bilateral hearing loss due to excessive noise 
exposure in service.  He specifically attributes the 
conditions to noise exposure from being in battle stations 
that were in close proximity to large gun mounts and gun 
fire.  

The service medical records contained no complaint, finding, 
or history of signs or symptoms of tinnitus or hearing loss.  
On entrance, the service medical records show that the 
Veteran's hearing was evaluated as normal.  However, the July 
1955 separation examination report does not include 
audiometric findings.  After service, medical records in 2005 
document hearing loss and in December 2005, the Veteran 
underwent left exploratory tympanotomy with repair of a round 
window fistula.  He subsequently received hearing aids and 
has since been treated for bilateral hearing problems by 
private and VA medical providers on an ongoing basis.

In a statement January 2007, Dr. T.B., a private physician, 
noted an impression of bilateral hearing loss due in part to 
noise exposure in the military.  In January 2008 Dr. S.D., 
also a private physician, noted that following an evaluation 
of the Veteran and after a through review of the Veteran's 
audiogram, it was his opinion that the Veteran's tinnitus and 
sensorineural hearing loss were due to noise induced trauma 
while in active military service.  However, the private 
physicians did not provide a rationale for their assessment.  
Nor did they indicate that they had reviewed other pertinent 
clinical records in the Veteran's claims folder.  The Board 
therefore finds that Drs. T.B. and S.D.'s assessment, 
standing alone, are too speculative to warrant a grant of 
service connection.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  To ensure a thorough examination and evaluation, the 
Veteran's complaints of tinnitus and bilateral hearing loss 
must be viewed in relation to their history.  38 C.F.R. § 4.1 
(2009).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, the Veteran has not yet 
been afforded a VA examination in conjunction with his claims 
of service connection for tinnitus and bilateral hearing 
loss.  Accordingly, the Board finds that a remand for an 
examination and opinion is required in order to address the 
merits of those two claims.  38 C.F.R. § 3.159(c)(2) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, by a rating decision, dated in August 2008, the RO 
denied the Veteran's claim of service connection for COPD, 
secondary to exposure to asbestos.  In April 2009 
correspondence, the Veteran expressed disagreement with the 
denial of service connection for COPD.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

1.  Issue a statement of the case which 
addresses the issue of entitlement service 
connection for COPD secondary to exposure 
to asbestos.

2.  Schedule the Veteran for a VA 
audiological examination for the purpose 
of ascertaining the etiology of his 
currently diagnosed bilateral 
sensorineural hearing loss and tinnitus.  
The claims folder should be sent to the 
examiner for review and the examination 
report should note that review.  All 
appropriate tests, including an 
audiological evaluation should be 
conducted, and the examiner should state 
whether it is as likely as not (50 percent 
probability or greater) that the Veteran's 
current hearing loss and tinnitus was 
incurred in or aggravated by in-service 
noise exposure.  All findings and 
conclusions should be supported by a 
rationale, and the examiner should 
reconcile the opinion with all other 
pertinent evidence of record, including 
the Veteran's service records, the 
Veteran's accounts of in-service noise 
exposure, and the medial opinions from two 
private providers which etiologically link 
the Veteran's tinnitus and sensorineural 
hearing loss to noise induced trauma while 
in active military service.  

3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


